LEHAN, Judge.
Defendant appeals from the trial court’s confirmation of an arbitration award. Defendant contends that the court erred in *763confirming the award while a motion to modify or vacate the award was pending. We affirm.
It is undisputed that the motion was pending at the time the award was confirmed. Therefore, there was apparent error in the confirmation. See section 682.12, Florida Statutes (1985).
Plaintiff argues that defendant should not be heard to complain of that error since defendant failed to bring the motion to modify to the attention of the trial court prior to the time the arbitration award was confirmed. We need not address that argument because we agree with another argument of plaintiff that the effect of that error was harmless.
The purported basis for the motion was that there was “an evident miscalculation of figures.” Such a miscalculation may provide grounds for modification under section 682.14. But we conclude that the motion actually did not involve an alleged evident miscalculation of figures and was actually based upon the contention that the arbitrator’s mathematics had been improperly affected by the consideration of certain evidence. That contention does not provide grounds for such a motion. See section 682.14.
Affirmed.
RYDER, A.C.J., and SCHOONOVER, J., concur.